On argument, order denying motion to vacate order of March 26, 1934, or to modify it by striking out the allowance, reversed on the law and the facts, without costs, motion to vacate granted, and the matter remitted to the Special Term for the making of an order providing for the discharge of the receiver without fees in accordance with order originally submitted by receiver. The receiver had consented, by moving therefor esparte, to an order discharging him without fees. He had not collected any money; and in view of the fact that he was willing to be discharged without receiving any fees, there was no authority to make an order directing plaintiff to pay fees to him. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.